710 So. 2d 1052 (1998)
David SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1445.
District Court of Appeal of Florida, First District.
June 10, 1998.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
*1053 Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant was convicted of one count of possession of paraphernalia, in violation of section 893.147, Florida Statutes (1995). The offense is a first degree misdemeanor. Section 775.082(4), Florida Statutes (1995), provides that a person convicted of a first degree misdemeanor may be sentenced to a term of imprisonment not exceeding 1 year. The written sentence exceeds the statutory maximum by placing appellant on probation for a period of one year preceded by eleven months and twenty-eight days in county jail. Accordingly, the written sentence is illegal. It appears from the transcript of the sentencing hearing that the trial judge and counsel intended appellant to serve the county jail time as a condition of one year on probation. We remand with directions to correct the written sentence.
We note that during the sentencing hearing the trial judge announced that she would impose costs totalling $314, consisting of $261 in court costs, $50 for the Bay County drug trust fund assessment, and $3 for Teen Court. In the written order, no statutory authority is cited for several of the cost items imposed. There was, however, no objection by appellant when the costs were announced in open court and no motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b) is contained in the record on appeal. Accordingly, this issue is not preserved for appellate review.
Reversed in part and remanded.
BARFIELD, C.J., and JOANOS and KAHN, JJ., concur.